Citation Nr: 0939831	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to December 27, 2007, and a rating in excess of 50 percent 
for the period thereafter.

2.  Entitlement to an effective date prior to June 9, 1992, 
for the grant of service connection for PTSD.

3.  Entitlement to an effective date prior to January 14, 
2004, for the grant of service connection for second degree 
burn of the right hand and first degree burn of the left 
hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in July 2003 and 
March 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

A July 2003 rating decision granted service connection for 
PTSD and assigned an initial rating of 10 percent, effective 
May 20, 1993.  In a March 2005 Decision Review Officer (DRO) 
decision, an initial 30 percent rating was assigned, 
effective June 9, 1992.  Additionally, in a December 2008 
rating decision, an initial rating of 50 percent was assigned 
for the Veteran's PTSD, effective December 27, 2007.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, 
the Board has characterized the issue as shown on the first 
page of this decision.

The March 2005 DRO decision also granted service connection 
for second degree burn of the right hand and first degree 
burn of the left hand, each evaluated as 10 percent 
disabling, effective January 14, 2004.  The Veteran has 
perfected his appeal with respect to the propriety of the 
initially assigned effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran contends that his PTSD more severe than reflected 
by the currently assigned disability ratings.  Additionally, 
he alleges that he is entitled to earlier effective dates for 
the grant of service connection for PTSD and for second 
degree burn of the right hand and first degree burn of the 
left hand.  The Board finds that a remand is necessary in 
order to ensure compliance with due process considerations.

The Board notes that, in connection with the Veteran's March 
2005 substantive appeal as relevant to the issues of 
entitlement to an increased rating for PTSD and an earlier 
effective date for the grant of service connection for PTSD, 
he requested a hearing before a Veterans Law Judge at VA's 
Central Office in Washington, D.C.  Thereafter, in his April 
2007 substantive appeal, which perfected the third issue on 
appeal, namely entitlement to an earlier effective date for 
the grant of service connection for burns of the hands, he 
indicated that he did not want a Board hearing.  As such, 
clarification regarding whether the Veteran desired a Board 
hearing was sought from his representative, The American 
Legion.  In a June 2009 statement, the Veteran's 
representative indicated that the service organization had 
confirmed that the Veteran no longer wished to have a Central 
Office hearing and did not wish to reschedule.  However, in a 
statement also dated in June 2009, the Veteran himself stated 
that he had a communication problem with his service 
organization.  He indicated that he had requested a Board 
hearing in Washington, D.C., and had taken such desire to The 
American Legion.  He further reported that he wanted to get 
the truth to the Board and he was hindered by the service 
organization.  He also indicated that he wanted certain 
service representatives to "step away from [his] appeal 
process."  As such, it is unclear if the Veteran wishes for 
The American Legion to continue representing him in his 
appeal.  Additionally, despite The American Legion's June 
2009 communication, it is not clear whether the Veteran still 
desires a Board hearing.  Therefore, while on remand, 
clarification as to the Veteran's representation and his 
hearing request should be obtained.

The Board also finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  As pointed out by the Veteran's 
representative in February 2009 Written Brief Presentation, 
the evidence of record reflects that the Veteran has been in 
receipt of SSA disability benefits since June 1973.  There is 
no indication that these records have been requested or 
obtained from SSA.  Therefore, on remand, any determination 
pertinent to the Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning that claim, should 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992) (where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from 
SSA); see also Woods v. Gober, 14 Vet. App. 214 (2000) (VA is 
required to obtain SSA records in the context of an earlier 
effective date claim).

Pertinent to the Veteran's claim of an earlier effective date 
for the grant of service connection for PTSD, such claim had 
been previously denied on numerous occasions prior to the 
July 2003 rating decision.  The Board notes that the July 
2003 rating decision indicated that such grant was 
predicated, in part, on the receipt of records from the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)), which provided verification of the 
Veteran's stressors.

In this regard, the Board notes that the assignment of 
effective dates of awards is generally governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
based on a reopened claim will be the "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at 
any time after VA issues a decision on a claim, if it 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include 
service records that are related to a claimed in-service 
event.  This regulation does not apply to records that VA 
could not have obtained when it decided the claim because 
they did not exist or because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records.  Id. at (c)(2).  An award made based all or in part 
on the records identified by paragraph (c)(1) is effective on 
the date entitlement arose or the date VA received the 
previously denied claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously denied claim.  Id. at (c)(3).  
This regulation potentially applies in cases where the RO has 
obtained stressor verification records from JSRRC (formerly 
USACRUR).  See Vigil v. Peake, 22 Vet. App. 63 (2008).

In the instant case, as the grant of service connection for 
PTSD was predicated, in part, on the verification of the 
Veteran's stressors from JSRRC (formerly USACRUR), the AOJ 
should consider the applicability of  38 C.F.R. § 3.156(c) 
and Vigil, supra, in readjudicating the Veteran's claim for 
an earlier effective date for the grant of service 
connection.  The Board further notes that, if an earlier 
effective date is assigned and a disability rating cannot be 
awarded based on the available evidence, the AOJ must 
determine whether a medical opinion is necessary to make a 
decision on the claim, including whether a retrospective 
medical opinion is necessary.  See Chotta v. Peake, 22 Vet. 
App. 80, 85 (2008); see also Vigil, supra, (holding that the 
duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a 
lack of medical evidence for the time period being rated).

Additionally, the record reflects that the Veteran seeks 
treatment for his PTSD at the Augusta VA Medical Center.  The 
most recent records from such facility are dated in December 
2008.  As such, while on remand, any outstanding, relevant 
records from the Augusta VA Medical Center dated from 
December 2008 through the present should be obtained and 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
clarify whether he (1) still desires 
The American Legion to represent him in 
his appeal and (2) whether he still 
desires a hearing before a Veterans Law 
Judge and, if so, what type of hearing 
(i.e., Central Office, Travel Board, or 
video-conference) he wishes to attend.  
Following a response from the Veteran, 
appropriate action should be taken in 
accordance with his expressed wishes.

2.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file.  

3.  Any outstanding, relevant treatment 
records from the Augusta VA Medical 
Center dated from December 2008 to the 
present should be obtained and 
associated with the claims file.  The 
requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  
All efforts to obtain these records 
should be fully documented, and the VA 
facility should provide a negative 
response if records are not available.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated.  With 
respect to his claim for an earlier 
effective date for the grant of service 
connection for PTSD, the AOJ should 
consider the applicability of 38 C.F.R. 
§ 3.156(c) and Vigil, supra.  Following 
the adjudication of such effective date 
claim, if the AOJ deems it necessary, 
any contemporary examinations or 
opinions, to include a retrospective 
medical evaluation or opinion, should 
be conducted or obtained.  If the 
claims remain denied, the Veteran and 
his representative, if any, should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




